
	

115 SRES 194 ATS: Designating June 15, 2017, as “World Elder Abuse Awareness Day”.
U.S. Senate
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 194
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2017
			Mr. Blumenthal (for himself, Ms. Collins, Mr. Murphy, Mr. Grassley, Mr. Casey, Mr. Cotton, Mr. Tillis, Mrs. McCaskill, and Mrs. Fischer) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		August 1, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating June 15, 2017, as World Elder Abuse Awareness Day.
	
	
 Whereas the Federal Government estimates that more than 1 in 10 persons over the age of 60 are victims of elder abuse each year;
 Whereas abuse, neglect, and exploitation of older adults in the United States goes unidentified and unreported due to an inability to report or a fear of reporting;
 Whereas only 1 in 14 cases of financial abuse of older adults is reported; Whereas at least $2,900,000,000 is taken from older adults each year due to financial abuse and exploitation;
 Whereas elder abuse, neglect, and exploitation have no boundaries and cross all racial, social, class, gender, and geographic lines;
 Whereas older adults who are abused are 3 times more likely to die earlier than older adults of the same age who are not abused;
 Whereas 1/2 of all older adults with dementia will experience abuse; Whereas providing unwanted medical treatment can be a form of elder abuse and exploitation;
 Whereas public awareness has the potential to increase the identification and reporting of elder abuse by the public, professionals, and victims, and can act as a catalyst to promote issue-based education and long-term prevention;
 Whereas private individuals and public agencies must work together on the Federal, State, and local levels to combat increasing occurrences of abuse, neglect, exploitation crime, and violence against vulnerable older adults and vulnerable adults, particularly in light of limited resources for vital protective services; and
 Whereas 2017 is the 12th anniversary of World Elder Abuse Awareness Day: Now, therefore, be it
		
	
 That the Senate— (1)designates June 15, 2017, as World Elder Abuse Awareness Day;
 (2)recognizes judges, lawyers, adult protective services professionals, law enforcement officers, long-term care ombudsmen, social workers, health care providers, professional guardians, advocates for victims, and other professionals and agencies for the efforts to advance awareness of elder abuse; and
 (3)encourages members of the public and professionals who work with older adults to act as catalysts to promote awareness and long-term prevention of elder abuse by reaching out to local adult protective services agencies, long-term care ombudsman programs, and the National Center on Elder Abuse, and by learning to recognize, detect, report, and respond to elder abuse.
			
